Citation Nr: 1227717	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral tinea pedis and right foot fungus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for bursitis of the right hip. 

4.  Entitlement to service connection for a body rash. 

5.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based on a March 2009 surgery of the right foot necessitating a period of convalescence.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and July 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Offices (ROs) located in Washington, DC, and Roanoke, Virginia, respectively.  Thereafter, the Roanoke RO assumed jurisdiction of all issues.  In September 2010, the Board remanded the case for further development.  Subsequently, the RO in Baltimore, Maryland, assumed jurisdiction of this case, as the Veteran relocated to Maryland.  

By way of background, in the December 2005 rating determination, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation.  In a February 2008 rating determination, the RO increased the Veteran's disability evaluation from 30 percent to 50 percent, effective the date of the original grant of service connection.  Further, by rating decision in December 2011, the RO increased the PTSD disability rating to 70 percent, effective the date of the original grant of service connection.  Despite the increases awarded, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

As a result of the most recent increase, the Board has listed the issue as indicated on the title page of this decision. 

The remaining claims on appeal arose from the July 2009 rating determination.

In September 2010, the Board also remanded the issues of entitlement to service connection for arthritis of the right foot and right foot trauma, including a total disability rating for hospitalization.  However, a December 2011 rating decision granted service connection for these disabilities.  Thus, as this was full grant of the benefits sought on appeal, these issues are no longer in appellate status.  Nevertheless, as the RO did not grant a temporary total rating for the Veteran's right foot trauma following surgery, this issue remains in appellate status.  

The Board observes that in an Informal Hearing Presentation filed with the Board, the Veteran's representative expressed disagreement with the ratings assigned the right foot disabilities.  Nevertheless, this cannot be considered a valid notice of disagreement as it was not filed with the RO that issued the December 2011 rating decision.  See 38 U.S.C.A. § 20.300.  Accordingly, this matter is not in appellate status.  

In August 2010, the Veteran testified at a Board hearing before the local RO.  However, the Veterans Law Judge presiding over that hearing has since retired from the Board.  In June 2012, the Veteran was notified of this fact and given the opportunity to request a new Board hearing.  Nevertheless, that same month, he indicated that he did not wish to appear at a new hearing.

The issues of entitlement to service connection for bilateral tinea pedis and right foot fungus, and body rash, as well as entitlement to an initial disability evaluation in excess of 70 percent for PTSD and entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based on a March 2009 VA surgery necessitating a period of convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active service or for many years thereafter, nor is hypertension otherwise related to such service; the Veteran's hypertension is not causally related to nor has it been aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD). 

2.  The Veteran does not currently have a right hip disability for service connection purposes.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is hypertension proximately due to or aggravated by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2011).

2.  A right hip disability, to include right hip bursitis, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in July, August and December 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private and VA treatment and VA examinations.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at the August 2010 Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the September 2010 Board remand directives with respect to the issues of service connection for hypertension and the right hip.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular with respect to the claim being decided herein, the Board in September 2010 first directed the RO to obtain VA treatment records dated from January 2010 and afford the Veteran VA examinations.  The claims file includes VA treatment records dated from January 2010.  The Veteran was also afforded a VA examination in June 2011, with an October 2011 addendum, which as discussed in more detail below, found that the Veteran's hypertension was not related to service or the Veteran's PTSD and the Veteran's right hip was normal.  Accordingly, the Board finds that there has been substantial compliance with the September 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Hypertension

The Veteran's service treatment records do not show a diagnosis for hypertension.  The February 1970 service examination prior to discharge showed that the Veteran's blood pressure was 126 over 84.  The examination report was silent with respect to any findings of hypertension.  In his contemporaneous medical history, the Veteran expressly denied high blood pressure.  

VA and private treatment records have been associated with the claims file and reviewed.  A June 1997 VA treatment record showed an assessment of borderline hypertension.  Subsequently, an April 1999 private treatment record documented elevated blood pressure.  On the whole, follow up records showed continuing treatment for hypertension.  Nevertheless, importantly, the records are silent with respect to any opinion as to etiology.  

At the August 2010 Board hearing, the Veteran testified that he was diagnosed with hypertension at Kaiser Permanente in the early 1980s.  However, although the RO requested all treatment records from Kaiser, no records were received from the 1980s.  

On remand, the Veteran was afforded a VA examination in June 2011.  The examiner diagnosed essential hypertension.  The examiner did not have the claims file available at the time of the examination and provided that without the opportunity to review the Veteran's military medical record or private treatment records from Kaiser, it was not possible to know whether hypertension was established at the time of discharge.  The examiner further remarked that while stress, such as that from PTSD, may temporarily elevate blood pressure readings, it was not likely the cause of permanent hypertension.  He added that if such stress were to cause permanent hypertension, there would not likely have been a delayed effect in which the hypertension occurred only years later.  Thus, the examiner concluded that if the Veteran did not have established hypertension at the time of his discharge, it was not likely that PTSD contributed to the cause.  

In an October 2011 addendum, after reviewing the claims file, the examiner opined that it was not at least as likely not that the Veteran's hypertension was due to or caused by military service and it was not at least as likely as not that his PTSD caused or aggravated his hypertension.  

Initially, the Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Starting first with presumptive service connection, the Board notes that there is no evidence of hypertension within one year of service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.

The Board will now consider a direct theory of entitlement.  In this case, there is no medical evidence of hypertension in service.  Further, there is no competent medical evidence linking any hypertension to active service.  After reviewing the claims file, and examining the Veteran, the June 2011 VA examiner clearly found in the October 2011 addendum that hypertension was not due to or caused by service.  There is no medical evidence of record to refute this opinion.  Given that the examination report with addendum sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellant review and of high probative value.  

The Veteran himself may believe that his hypertension is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating hypertension to active service, the Board notes that service connection could still be established on a direct basis upon a showing of continuity of symptomatology.  On this point, the Board finds it significant that the first post service medical evidence of hypertension is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, however, the Veteran has not provided any lay evidence of pertinent symptomatology.  For the most part, he has just provided conclusory statements indicating that his hypertension was related to service.  Nevertheless, in his notice of disagreement, he asserted that he received treatment for hypertension in service and has received continuous treatment since service.  However, this assertion is contradicted by the other evidence of record.  Again, service treatment records are silent with respect to any findings of hypertension and in his medical history at discharge, the Veteran expressly denied any history of hypertension.  If he had in fact been treated for hypertension in service, it would be reasonable to assume that he would have reported it at that time.  Moreover, in his hearing testimony, the Veteran indicated that he was not diagnosed with hypertension until the 1980s, which was over 10 years after service.  Again, this statement clearly contradicts his claim of having received continuous treatment.  Given these inconsistencies, the Veteran's statements are not considered credibile and, in turn, have no probative value.  For the above reasons then, service connection on a direct basis must fail.  

The Board will now consider whether the claim may be allowed on a secondary basis.  On this question, the June 2011 VA examination with October 2011 addendum clearly found that the Veteran's hypertension was not caused by or aggravated by his service-connected PTSD.  The examination report with addendum sets forth detailed examination findings in a manner which, in the aggregate, allows for informed appellate review under applicable VA laws and regulations.  The examiner clearly determined that while PTSD may temporarily elevate blood pressure readings, it was not likely the cause of permanent hypertension.  Moreover, the examiner explained that such relationship would be even further unlikely in cases such as this, where the onset of hypertension was delayed.  Thus, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's statements that he believes his hypertension is due to his service-connected PTSD.  However, given that he does not have any medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his hypertension is secondary to his service-connected PTSD.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension under a presumptive, direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Hip Disability

The Veteran is also seeking service connection for a right hip disability, claimed as bursitis.  In this case, the service treatment records are silent with respect to any right hip problems or injuries to the right hip.  Importantly, a February 1970 service examination prior to discharge showed that the Veteran's lower extremities were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran was silent with respect to any problems referable to the right hip.  

Post-service treatment records reflect reports of right leg pain in August 2006, which an examiner deemed possibly attributable to bursitis.  However, an October 2006 VA clinical record showed that right trochanteric bursitis was resolved.  In a November 2007 VA Agent Orange Program note, the Veteran reported a history of right hip bursitis.  Although the diagnoses included right hip bursitis, this finding appeared to be based on the Veteran's own history rather than any current objective clinical findings.  Follow-up VA treatment records are silent with respect to any right hip disability. 

At his August 2010 Board hearing, the Veteran testified that when he returned from Vietnam, he had problems with his hip.  He claimed that he injured his hip during a jeep accident in service, but did not receive any treatment while on active duty.  He further stated that he had been diagnosed at Kaiser Permanente with right hip bursitis in 1987 and received treatment in 1990 as well.  He also indicated that x-rays were taken at that time in 1987. 

Again, although the RO requested all treatment records from Kaiser Permanent, no records were received from the 1987 to 1990 time period.  The treatment records received from Kaiser are silent with respect to any right hip disability. 

The Veteran was afforded a VA examination in June 2011.  He reported right hip pain for about 20 years.  However, after examining the Veteran, the examiner determined that no pathology of the right hip could be found.  There was presently no evidence for hip joint disease or for bursitis involving the hip area.  A contemporaneous x-ray showed normal pelvis and bilateral hips.  The examiner concluded that as no pathology could be established concerning the right hip or right hip bursa, there was no condition for which to establish a nexus with past military service.  While the claims file was not available for review, the examiner subsequently gained access to it and an addendum was issued in October 2011.  At that time, the examiner indicated that service records were reviewed and showed no evidence of hip condition.  The examiner's opinion did not change given the lack of pathology concerning the right hip.  
 
Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has a right hip disability, including bursitis, for VA service connection purposes.  Significantly, the June 2011 VA examination with an October 2011 addendum determined that there was no right hip disability.  Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  There is no medical evidence of record to refute this opinion.  

The Board acknowledges that the U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In the instant case, the Board recognizes that VA treatment records showed bursitis in August 2006.  However, a subsequent VA treatment record in October 2006 showed that it had resolved.  The follow-up treatment record in 2007 indicated that the Veteran reported a history of bursitis and gave an impression of bursitis based on his history rather than any clinical findings.  Regardless, the Veteran filed his claim for service connection in April 2008.  In contrast to McClain, in the instant case, there is no medical evidence showing a right hip disability from April 2008 through the course of the appeal.  Again, the VA examiner found no right hip pathology.  Further, private and VA treatment records during this time period are silent with respect to the right hip.  

Accordingly, while the Veteran may have suffered from right hip bursitis in the past, there is no competent medical evidence showing that he currently suffers from a right hip disability or has suffered from such disability at any point during the course of the appeal.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Board recognizes that the Veteran has reported hip pain, but pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Again, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously consideration and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced pain while in service.  Further, he is also competent to report a continuity of symptoms since service.  However, while he can describe symptoms, he is not competent to diagnose a chronic right hip disability.  Given that x-rays and a medical examination is necessary to for such a diagnosis, the Board finds that medical experience is required to diagnose a chronic low back disability and that the Veteran has not shown that he has such experience.  Thus, his contentions are outweighed by the medical evidence of record, specifically, the highly probative June 2011 VA examination with subsequent October 2011 addendum.  

Further, even though the Veteran is not competent to diagnose a current disability, the Board also finds that his statements concerning pain in service and a continuity of symptoms since that time are not credible.  Essentially, his current assertions in this regard are inconsistent with the other evidence of record, which showed no pertinent complaints over many years.  Initially, service treatment records are silent with respect to any complaints of right hip pain.  Moreover, in his contemporaneous medical history at discharge, he did not report any hip symptoms.  The Board finds it reasonable to assume that he would have reported right hip problems in service if he was in fact experiencing such problems.  It is also significant that he has claimed that he first started seeking treatment and was diagnosed with bursitis in 1987, which would have been at least 17 years after his discharge from service.  Further, he first advanced his contention many years after service when he filed his right hip claim in April 2008.  Moreover, at the VA examination in 2011, he reported right hip pain for 20 years, which would have dated back to approximately 1991, again many years after service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  In sum, his contention of pertinent symptomatology since service is inconsistent with the totality of the other evidence of record and cannot be deemed credible.  Accordingly, his statements have no probative value.  

In conclusion, the preponderance of the evidence is against service connection for right hip disability, including bursitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for right hip disability, claimed as bursitis, is denied. 


REMAND

The remaining issues on appeal require additional development, for the reasons discussed below.

In September 2010, the Board remanded the issues of service connection for bilateral tinea pedis and right foot fungus and body rash in order to afford the Veteran a VA examination.  He was provided a VA examination in July 2011.  Following physical evaluation, the impression was tinea versicolor and history of tinea pedis, resolved.  The examiner stated that it would be mere speculation to conclude whether the tinea versicolor was compatible with exposure during military service.  

The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiner did not fully explain why he was unable to render an opinion without resorting to speculation, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Moreover, the examiner did not offer an etiological opinion with respect to the Veteran's tinea pedis.  As provided above, the Board observes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as in the instant case.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In contrast to the issue of service connection for right hip disability, with respect to this issue, during the pendency of the Veteran's claim, VA treatment records in June 2008 and January 2009 show a diagnosis of tinea pedis.  Accordingly, the Board finds that the Veteran should be afforded another VA skin examination to adequately address the etiology of his tinea versicolor and tinea pedis.  

Regarding the issue of entitlement to an initial higher rating for PTSD, the September 2010 remand also directed the RO to obtain the Veteran's VA Vocational Rehabilitation and Employment (VRE) counseling folders and associate these documents with the claims folder.  While e-mails in the clams file in December 2010 appear to indicate that the Veteran's VRE folders were being sent via overnight delivery to the RO in Roanoke, Virginia, the VRE folders still have not been associated with the claims file.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be returned to the RO in order to obtain the Veteran's VRE folders and associate them with the claims file.  

Lastly, with respect to the issue of entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based on a March 2009 VA surgery for the right foot necessitating a period of convalescence, based on review of the record, it does not appear that the RO has fully developed this issue.  In sum, it does not appear that the Veteran has received notice of the evidence required to establish a temporary total rating or that the RO has considered whether a temporary total rating is warranted since granting service connection for the right foot in the December 2011 rating decision.  Thus, this issue must also be returned to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps, including sending notice to the Veteran, to develop the issue of entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based on a March 2009 VA surgery for the right foot necessitating a period of convalescence.  

2.  The RO should obtain the Veteran's VA Vocational Rehabilitation and Employment counseling folders and associate these documents with the claims folder. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any current skin disorder, to include any skin disorder of the feet.  The examination should be scheduled while the disease is active, if possible.  All indicated tests and studies should be performed, and all findings must be reported in detail.  The claims folder should be made available to the examiner for review. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current skin disorder, including tinea pedis, is related to the Veteran's period of active service, to include as a result of exposure to herbicides/Agent Orange in service.  Even if the Veteran's skin disorders, including tinea pedis, are not active at the time of the examination, the examiner should still offer an etiological opinion.  

The examiner should consider the Veteran's lay statements of pertinent symptomatology since service.   

The examiner should provide a detailed rationale for this opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should explain why.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completing the above requested actions, and any additional notification and/or development warranted by the record, the RO should review the expanded record and determine if the benefits sought can be granted.  If the remaining benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


